Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner amendment has been given by Michael A. Mattoni 
(Reg. No. 71,514) on 02/28/2022. 

 In the claims:   

In claim 1, lines 15-16; “a heater accommodating portion provided on the upper 
portion of the support block to accommodate the induction heating heater and 
having an upper surface open.” has been changed to   --a heater accommodating 
portion provided in a groove shape on the upper portion of the support block to 
accommodate the induction heating heater and having an upper surface of the 
groove open.--.



Reasons for Allowance              
        Claims 1 and 4-10 are allowed. 
2.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the heater accommodating portion provided in a groove shape on the upper portion of the support block to accommodate the induction heating heater and having an upper surface of the groove open, in combination with other limitations set forth in claim 1. 
	
             Regarding claim 1, Boeckmann (5,015,223) and Fowler (5,673,534), as applied to the rejection of the claims in the Non-Final Rejection mailed on 11/17/2021, fail to teach above-mentioned limitations set forth in claim 1. 

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.  
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724   

                                                                                                                                                                                                   February 28, 2022